NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DOMINGO MIRANDA-LOPEZ,                          No.    15-72590

                Petitioner,                     Agency No. A200-807-666

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.

      Domingo Miranda-Lopez, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for withholding of

removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s factual findings. Conde Quevedo v. Barr, 947

F.3d 1238, 1241 (9th Cir. 2020). We deny in part and dismiss in part the petition

for review.

      In Miranda-Lopez’s opening brief he does not raise, and therefore waives,

any challenge to the agency’s dispositive conclusion that he failed to establish

either of his proposed particular social groups were cognizable. See Lopez-

Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically

raised and argued in a party’s opening brief are waived). Substantial evidence

supports the agency’s determination that Miranda-Lopez is not a member of a

particular social group analogous to the group analyzed in Henriquez-Rivas v.

Holder, 707 F.3d 1081, 1091-92 (9th Cir. 2013) (en banc).

      We lack jurisdiction to consider the new particular social groups Miranda-

Lopez raises in his opening brief because he failed to raise them before the BIA.

See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks

jurisdiction to review claims not presented to the agency).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                   15-72590